o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-104601-15 uil the honorable alejandro j garcia-padilla governor commonwealth of puerto rico p o box la fortaleza san juan pr dear governor garcia-padilla thank you for having your representatives meet with us on date we also thank you for your letter dated date in your letter you requested we reconsider the application of sec_4371 of the internal_revenue_code to policies issued by puerto rican insurance_companies as set forth in revrul_79_193 1979_1_cb_359 this ruling holds that l ife insurance policies issued by a puerto rican insurance_company to any resident person in any state or territory of the united_states or the district of columbia are subject_to the tax imposed by sec_4371 of the code in so holding it reiterates the holding of revrul_59_148 1959_1_cb_446 you have asked us to reconsider this well-established holding because of puerto rico’s desire to position itself as an insurance center in support of this request we also received a memorandum dated date from kirkland ellis the primary argument for why we should reconsider our opinion as outlined in the kirkland ellis memorandum centers on the use of the word territory in sec_46_4371-2 issued by t d date and revrul_79_193 territory as used in the regulation does not include the commonwealth of puerto rico in the internal_revenue_code of territory referred to alaska and hawaii which were incorporated into the united_states for income_tax purposes before united_states was defined in sec_7701 to include the territories of alaska and hawaii even after hawaii’s statehood sec_7701 provided that the term domestic when applied to a corporation or partnership meant created or organized in the united_states or under the law of the united_states or any state or territory the sec_7701 reference to territory continued to be to the former incorporated territories alaska and hawaii and territory as used in treasury regulation section conex-104601-15 has the same meaning the code and regulations generally referred to puerto rico and other unincorporated territories as possessions see sec_936 and sec_301 a t d date territory was subsequently deleted from several provisions in the code including sec_7701 by section c of the tax reform act of pub l because there are no longer any united_states territories s rep pincite in recent years the term territory as applied to puerto rico and other unincorporated territories has become common beginning with a date executive_order issued by president george h w bush regarding the treatment of puerto rico as if it were a state for administrative purposes consistent with this change tax guidance has sometimes used u_s_territory or possession to describe puerto rico and other unincorporated territories compare definition of u_s_territory or possession in sec_1_1471-1 to definition of possession in sec_1_937-1 this recent change in usage does not justify a change in interpretation of territory as used in older guidance such as sec_46_4371-2 issued in and revrul_79_193 we believe revrul_79_183 provides the correct interpretation of foreign_insurer_or_reinsurer in sec_4371 based upon the definitions of foreign domestic and united_states in sec_7701 sec_7701 defines the term domestic as pertaining to a corporation or partnership created or organized in the united_states or under laws of the united_states or any state sec_7701 defines the term foreign when applied to a corporation or partnership as being not domestic sec_7701 states that the term united_states when used in a geographical sense includes only the states and the district of columbia the holding of revrul_79_183 consistently treats both puerto rico insurers and puerto rico insureds as foreign because it is not within the united_states in a geographic sense then applies sec_4371 accordingly for the above reasons we affirm our view that the holding of revrul_79_183 correctly interprets sec_4371 and the regulation thereunder i hope this information is helpful if you have any questions please contact me at ----- ------------ ----------------- ----- ------------ or a member of your staff can contact ----------------- at or sincerely marjorie rollinson deputy associate chief_counsel international cc
